Citation Nr: 1525074	
Decision Date: 06/11/15    Archive Date: 06/19/15

DOCKET NO.  14-15 055	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for ischemic heart disease, to include as due to herbicide exposure.

(The issues of entitlement to retroactive entitlement to Vocational Rehabilitation benefits under Chapter 31 prior to September 5, 2003 and entitlement to service connection for cataracts and open-angle glaucoma are the subject of separate decisions by the Board).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1964 to June 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

In March 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the Reno RO.

In addition to the claim for entitlement to service connection for ischemic heart disease, the January 2014 statement of the case (SOC) also addressed a claim for entitlement to service connection for chronic obstructive pulmonary disease (COPD).  The Veteran's April 2014 substantive appeal was specifically limited to the heart disease issue and did not perfect the appeal pertaining to service connection for COPD.  This claim was not certified to the Board and the Veteran has not indicated that he wishes to pursue it.  The Board also finds that VA has not explicitly or implicitly waived the requirement for a substantive appeal.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).  Therefore, the claim for entitlement to service connection for COPD is not currently before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDING OF FACT

The Veteran's coronary artery disease (CAD) is presumed to have been caused by herbicide exposure during active duty service in the Republic of Vietnam. 


CONCLUSION OF LAW

Service connection for ischemic heart disease, diagnosed as CAD, is warranted.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that service connection is warranted for ischemic heart disease as it was incurred due to herbicide exposure during active duty service in the Republic of Vietnam.  The Veteran's service records establish that he served in Vietnam and participated in several combat operations.  His exposure to herbicides is therefore presumed as there is no affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2014); see also Haas v. Peake, 525 F.3d 1168 (2008); VAOPGCPREC 27-97.  

The Board also finds that the record demonstrates a current diagnosis of ischemic heart disease.  In November 2005, the Veteran underwent an exercise stress test at the Reno VA Medical Center (VAMC) in response to complaints of dyspnea on exertion.  The stress test was abnormal and indicated ischemia.  The Veteran was seen by a VA cardiologist in February 2006, prescribed an angiotensin-converting enzyme inhibitor (ACEI), and scheduled for further testing.  A myocardial perfusion imaging (MPI) test was performed later that month and interpreted as abnormal.  The Veteran was then diagnosed with arteriosclerotic coronary artery disease (ACAD) by his VA cardiologist though no further cardiac follow up was necessary.  He was advised to continue his medications and to see his primary care physician for any other treatment or complaints.  

While VAMC treatment records document a diagnosis of CAD by a cardiologist in February 2006, the record contains some evidence weighing against the finding of a current disability.  The Veteran underwent an Agent Orange examination at the Reno VAMC in May 2011 and the diagnosis of ACAD was repeated.  In September 2011, he followed up with his primary care physician expressing concern about his examination results.  After reviewing the record, the primary care doctor noted that the Veteran had no symptoms of chest pain and interpreted the 2006 MPI as normal.  The physician concluded that there was no evidence of ischemic heart disease.  Similarly, a VA examiner who physically examined the Veteran and reviewed the claims file in November 2012 found that the Veteran did not have ischemic heart disease.  The VA examiner took special note of the discrepancy between the different VAMC physicians' interpretation of the MPI results and the apparent asymptomatic nature of the claimed condition, based on the Veteran's denial of symptoms such as chest pain and shortness of breath.  

The record therefore contains medical evidence both for and against the claim.  With respect to the lay evidence of record, while the November 2012 VA examiner found that the Veteran did not report any symptoms of CAD, the Veteran has complained of chest pain in several statements to VA.  More recently, he was seen at the Reno VAMC emergency department in November 2012 for reports of left-sided chest pain, though he left before being seen by a doctor.  However, despite the Veteran's lay reports of chest pain, there is no objective medical testing indicative of CAD dated after 2006.  

After review of the complete record, the Board finds that the medical and lay evidence is at least in equipoise regarding the presence of current ischemic heart disease.  The Veteran was diagnosed with CAD in February 2006 by a VA cardiologist, though later medical findings weigh against the claim.  The Veteran also consistently denied experiencing symptoms of CAD while undergoing regular treatment at the Reno VAMC, but he has reported experiencing chest pain to VA and during a November 2012 emergency department visit.  The benefit of the doubt is resolved in favor of the Veteran and the current disability is therefore demonstrated.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Ischemic heart disease is a disability associated with exposure to herbicides and service connection is warranted on a presumptive basis if the Veteran was exposed to a herbicide agent during active duty service and the disability manifests to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a)(6).  As noted above, the Veteran's in-service exposure to herbicides is presumed.  Additionally, he was prescribed continuous medication to treat CAD by a VA cardiologist in February 2006.  See 38 C.F.R. § 4.104, Diagnostic Code 7005 (providing for a 10 percent evaluation for CAD when continuous medication is required).  As such, the disability manifested to a degree of 10 percent and service connection for ischemic heart disease, diagnosed as CAD, is granted as due to in-service herbicide exposure as there is no affirmative evidence to the contrary.  38 C.F.R. §§ 3.307, 3.309(a) (2014).  See also 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).


ORDER

Service connection for ischemic heart disease, diagnosed as CAD, as due to herbicide exposure is granted.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


